Citation Nr: 0202201	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  91-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a disorder of the 
upper region of the back 
(canal stenosis).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The appellant served on active duty from August 1970 to March 
1972.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1990 rating 
decision of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for a stomach 
disorder.  The rating decision was appealed and the Board 
denied the claim in June 1991.  The Board decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  In a decision dated in July 
1993, the Court vacated the June 1991 Board decision and 
instructed the VA to adjudicate a raised issue of entitlement 
to service connection for chronic prostatitis.

In a decision dated in January 1994, the Board granted 
service connection for prostatitis.  The Board also found 
that the evidence raised the issue of entitlement to service 
connection for a low back disorder and remanded that issue to 
the RO.  In addition, the Board remanded the issue of 
entitlement to service connection for a gastrointestinal 
disorder.  In rating decision of January 1995, the RO denied 
service connection for a gastrointestinal disorder and a low 
back disorder.  In another rating decision later in January 
1995, the RO again denied service connection for a 
gastrointestinal disorder.  Those decisions were appealed to 
the Board.

In May 1995, the Board denied service connection for a 
gastrointestinal disorder and a low back disorder.  The 
appellant appealed the decision.  In a July 1996 Order, the 
Court vacated the May 1995 Board decision as to the above two 
issues and remanded them for the conduct of a thorough 
medical examination.  In February 1997, the Board remanded 
the two issues to the RO for further development.  

In rating decision of November 1997, the RO again denied 
service connection for a gastrointestinal disorder and a low 
back disorder.  The RO also found that no new and material 
evidence had been submitted to reopen a claim for service 
connection for an upper back disorder (canal stenosis) and 
continued to deny the claim.  In rating decision of January 
1995, the RO, in pertinent part, had denied a claim for 
residuals of Agent Orange exposure, to include an upper back 
disorder.  The appellant did not appeal the January 1995 
rating decision in regard to this issue.  A SSOC was issued 
the same day.  

In April 1998, the Board again remanded the case to the RO 
due to the appellant's request for a personal hearing.

A hearing was held at the RO in May 1999 before the 
undersigned Board Member.  The appellant provided testimony 
in regard to entitlement to service connection for a 
gastrointestinal disorder and a low back disorder.

In a decision dated in December 1999, the Board denied 
service connection for a gastrointestinal disorder and a low 
back disorder.  The Board notes that, although another 
hearing was held before a Board Member at the RO in May 2001, 
testimony was elicited as to other issues and not the above 
two issues.  The appellant appealed the December 1999 Board 
decision.  In June 2001, the Court vacated the December 1999 
Board decision and remanded the case for further development 
in light of the promulgation of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).

The Board further notes that by letter dated in November 
2001, the veteran was informed that it was necessary that he 
appoint a new representative, attorney or agent to represent 
him before the VA.  Pursuant thereto, in correspondence dated 
November 11, 2001, the veteran indicated that he was 
representing himself and requested that the Board proceed 
with his appeal.



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  As 
previously pointed out, on November 9, 2000, the VCAA became 
law.  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that a review of the evidence of record shows 
that the most recent Supplemental Statement of the Case 
(SSOC) in regard to the issues of service connection for a 
gastrointestinal disorder and a low back disorder was issued 
in November 1997.  Since then, additional evidence has been 
received that is pertinent to these two issues.  The 
appellant's attorney, who previously represented him, 
submitted additional, pertinent medical records since the 
November 1997 SSOC and the appellant has not waived initial 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(2000) (any pertinent additional evidence must be referred to 
the agency of original jurisdiction for review and 
preparation of a SSOC unless this procedural right is waived 
by the appellant or representative or unless the Board may 
allow the appeal without such referral; the waiver must be in 
writing or, if a hearing on appeal was conducted, formally 
entered on the record orally at the time of the hearing).  
The record before the Board does not show that the appellant 
has waived his procedural right to waive RO review of the 
additional evidence added to his claims file since the 
November 1997 SSOC.  Accordingly, the case must be remanded 
for the RO to review the additional evidence and issue a 
SSOC.

Further, in a decision dated in December 1999, the Board 
noted that the RO had denied the veteran's claim seeking 
entitlement to service connection for a disorder of the upper 
region of the back (canal stenosis) on the basis of failure 
to submit new and material evidence.  The Board further 
noted, however, that the claim for service connection for an 
upper back disorder had previously and finally been denied on 
the basis that it was not a residual disability caused by 
exposure to an herbicide agent (Agent Orange).  The 
appellant's present claim had been advanced on a different 
basis, that he injured his neck and upper back in an incident 
in service in which he was pulled to the ground while 
lowering a tailgate of a truck in Vietnam.  The Board found 
that this claim was a different claim than the previously 
adjudicated Agent Orange claim and, therefore, the law and 
regulations dealing with finality and new and material 
evidence did not apply.  Accordingly, in December 1999, the 
Board remanded the issue of entitlement to service connection 
for a disorder of the upper region of the back (canal 
stenosis) for the RO to have the opportunity to adjudicate 
this claim de novo rather than on the basis of whether new 
and material evidence had been submitted to reopen the claim.

Based on the evidence currently before the Board in the 
appellant's claims file, on remand, the RO failed to address 
this issue prior to the case being transferred to VA General 
Counsel for an appeal to the Court in regard to other issues.  
Accordingly, the RO has not yet had the opportunity to 
satisfy the December 1999 Board remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request the names and addresses of 
all medical care providers, VA and non-
VA, who treated him for a 
gastrointestinal disorder, a low back 
disorder and a disorder of the upper back 
since November 1997, the date of the most 
recent SSOC.  After securing any 
necessary release, the RO should obtain 
these records.  All records obtained 
should be added to the claims folders.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, especially the evidence added to 
the claims folder since the November 1997 
SSOC, and readjudicate the issues herein 
on appeal.  To this end, the RO should 
adjudicate the claim of entitlement to 
service connection for a disorder of the 
upper region of the back on a de novo 
basis.  If the RO finds that VA 
examinations are necessary in order to 
decide the claims, such examinations 
should be scheduled and conducted.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant should be 
furnished another SSOC and given the 
opportunity to respond thereto.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



